Citation Nr: 1131732	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain, spinal stenosis, and spondyloarthritis, to include entitlement to an initial compensable rating prior to March 21, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned an initial noncompensable rating for chronic lumbosacral strain, spinal stenosis, and degenerative spondyloarthritis.  A May 2007 rating decision increased the rating for the Veteran's low back disorder to 10 percent, effective from March 21, 2007.  The Veteran has continued his appeal of this claim.

In March 2008, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).

In March 2009, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain, spinal stenosis, and spondyloarthritis, to include entitlement to an initial compensable rating prior to March 21, 2007, for further evidentiary development.  While in remand status, the RO granted a separate 10 percent rating for left lower extremity radiculopathy as secondary to the Veteran's service-connected low back disability, and the Board has therefore added the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy as an additional matter for current appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

In response to the Board's previous remand, the Veteran was afforded two VA spine examinations for his service-connected low back disorder at the Miami, Florida VA Medical Center (VAMC) by the same examiner, one in April 2010, and another, in October 2010.  During the first examination in April 2010, the examiner specifically noted that the Veteran had been seen by Neurosurgery in the last few months and no surgery was recommended.  It was further noted that the Veteran "has been under the care of the Physical Medicine & Rehab service and are planning further PT."  However, the most recent VA outpatient treatment record from the Miami VAMC in the Veteran's claims folder is dated in January 2009.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claims on appeal, the Board finds that VA must undertake efforts to acquire such documents.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain additional VA treatment records for the Veteran from the Miami, Florida VAMC, dated since January 2009.

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


